In an action by an employee, inter alia, for back pay, the defendant Crown Heights Community Corporation, appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, entered January 20, 1977, as denied the branch of its motion which sought dismissal of the plaintiff’s first cause of action and granted the plaintiff’s cross motion for summary judgment with regard to that cause of action. Order affirmed insofar as appealed from, without costs or disbursements. Esther Mendoza was discharged as an employee of the appellant on June 24, 1974. The determination was reviewed by the appellant’s board of directors and by the New York City Community Development Agency (CDA), which both determined that the plaintiff had been properly discharged and accorded her due process rights. The matter was finally reviewed before the Due Process Panel of the Council Against Poverty (CAP). Its recommendation, as approved by CAP, was that the plaintiff had not been afforded due process procedures, and called for her reinstatement to her former position, with back pay commencing June 24, 1974, less any compensation derived from any other source during her period of termination. We find that the determination of CAP is binding upon the appellant because, in the contract between appellant and CDA, the appellant agreed to comply with any orders and mandates issued by the CAP, inter alia, concerning employee terminations and grievances (art III [E]). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.